PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/921,906
Filing Date: 15 Mar 2018
Appellant(s): DURING, Matthew



__________________
Jeffrey Steen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-5, 7-9, 11-15 stand rejected under 35 U.S.C. 103 as being unpatentable over by US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015, IDS when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and Babcock et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005.
Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015 when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and Babcock et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005, in further view of Wang et al., Molecular Therapy, May 2014, No. 302, 1 page (S116), IDS.
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015 when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005., as applied to claims 1, 3-5, 7-9, 11-15 above, and further in view of WO 2017/049252 A1 (Greenberg et al., EFD September 17, 2015).
Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015 when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and Babcock et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005., as applied to claims 1, 3-5, 7-9, 11-15 above, and further in view of Urban et al., Neuropsychopharmacology (2016) 41, 1404–1415.
Claims 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015 when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and Babcock et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005., as applied to claims 1, 3-5, 7-9, 11-15 above, and further in view of Smith et al., Behav Neurosci. 2016 Apr; 130(2): 137–155.  
Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0375097 A1, Kaetzel et al., published December 27, 2016; filed March 6, 2015 when taken with Clontech Laboratories, Inc., “pACGFP1-Nuc Vector Information,” Vector Information, Protocol No. PT3729-5 Cat. No. 632431, Version No. PR33644, March 27, 2003, pages 1-3, IDS and Babcock et al., Molecular Therapy, 11(6): 899-905, including Supplemental Figure, 2005., as applied to claims 1, 3-5, 7-9, 11-15 above, and further in view of Roth et al.  
Claims 1, 3-15, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/227,326 (reference application).   

(2) Response to Argument
	Regarding Appellants’ arguments at p. 3, that the Examiner disregarded the Campbell reference, the Examiner points to p. 3+ of the Final Office action, mailed 7/31/2020 that explicitly refers to the Campbell reference. 
	Regarding Appellants’ arguments at pp. 4-5, Appellants cite Campbell at p. 996, col. 2, who states that different serotypes of AAV has different transduction and retrograde efficiencies depending on the infected brain region.  However, this argument is not persuasive because the claims are not limited to a specific AAV or a specific brain region where the AAV would be administered. In addition, there is no threshold or level of expression required by the claims.  Thus, the combination of the art is sufficient to fulfill the limitations of the claims.
In addition, Examiner reiterates that Campbell teaches that, “One of the most common methods is to use intracranial injections of recombinant adeno-associated viral vectors (AAVs)-encoding DREADS for neuronal transfection.”  Thus, Campbell establishes that the most common type of vector that is used is an AAV vector.  Campbell cites the prior art of Gao (2002), Morsy (1998), which would be available to the skilled artisan, stating that AAVs are relatively non-toxic and achieve long-term (months to years) expression. Campbell states that, “The type of promoter chosen depends on the type of cell the experimenter is trying to target.  In regard to cell-type-specific promoters, the size of the genetic material required to target these cells is important. … Several commercially available promoters are commonly used to examine the behavioural response to DREADD manipulations.  For example, the human synapsin (hSyn) promoter is pan-neuronal, whereas calmodulin-dependent protein kinase II (CAMKII) predominantly targets excitory neurons…”  See p. 997, col. 1, ¶1.  Thus, contrary to Appellants’ arguments, Campbell establishes that the art recognized that many promoters could be used with the DREADD technology, and 
	Appellants argue at p. 5 that Campbell states that the quotation of Campbell at p. 997 leaves out the phrase, “For example, the human synapsin (hSyn) promoter is pan-neuronal, whereas calmodulin-dependent protein kinase II (CAMKII) predominantly targets excitory neurons, but not always.”  However, this argument is not persuasive for several reasons.  Firstly, the Kaetzel reference teaches using the CAMK2 promoter (see ¶182); thus, Kaetzel teaches the very promoter that Campbell teaches is commonly used in the art.  In addition, the skilled artisan would have, for example, the prior art of Nair, Jennings, Yizhar, Yau and Mcnally, which were all cited by Campbell, as his/her disposal and that this would provide a reasonable expectation of success in utilizing the claimed vector as instantly claimed.  In the instant case, Kaetzel teaches methods of treating a seizure disorder, and uses an AAV vector with a CaMK2A promoter, the exact promoter that Campbell teaches is known and used by the skilled artisan to target excitory neurons.  It is noted that, "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.  Obviousness only requires that a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).  Thus, in actuality, Campbell provides post-filing evidence that using the system taught by Kaetzel would be known and used by the skilled artisan and there would be a reasonable expectation of success in using Kaetzel’s vector which comprises the CAMK2 promoter.   
Appellants argue that the Lopez reference teaches that as of the critical filing date, one skilled in the art would have viewed this technology as unpredictable (pp. 5-6); the Examiner responds that Lopez states that, “Use of the CaMKII promoter has been shown to restrict viral expression to forebrain excitatory neurons … Thus, 
It is reiterated the claims are not directed to a specific mode of administration, to a specific cell type, or the specific vector that is used to produce the specific effect.  If Appellants are purporting an unexpected result, Appellants are referred to MPEP §716.02(d) which states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In the instant case, the claims do not require any specific amount/degree or specificity of treatment.  The claims do not require any expression of the adeno-associated vector, in any particular cell type. In fact, the claims only require the administration of the vector and ligand to a patient that activates hM4Di.  Accordingly, the combination of the cited art is sufficient to produce the required effect of the claims.  
Regarding Appellants’ arguments at p. 6 that the Clontech reference does not teach DREADD technology which is subject to the caveats mentioned above with respect to Campbell and Lopez and that there is nothing in Clontech that teaches or suggests that these elements would amount to an improvement, and thus, there is no motivation to combine Clontech with Kaetzel, the Examiner responds that Appellants’ arguments regarding the Campbell and Lopez references have been addressed above.  In addition, Kaetzel teaches that those skilled in the art would have 
Regarding Appellants’ arguments that at p. 7 that although Kaetzel teaches using their vector for human patients, they do not teach or suggest that the CaMK2A promoter would be human, the Examiner responds that the rejection clearly establishes that Kaetzel does not explicitly teach this limitation but that this limitation would be obvious to the skilled artisan.  Appellants’ arguments that this statement is conclusory and unsubstantiated is not persuasive.  In fact, the Examiner provides specific reasons that it would be obvious to use the human CaMK2A promoter in human gene therapy to efficiently express the vector and this is considered routine optimization to the skilled artisan.  See p. 8 of the prior Office action, mailed 7/31/2020.  In addition, the references of Campbell and Lopez have been addressed above.
 In response to applicant's argument at p. 7 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding Appellants’ arguments regarding the Roth reference at p. 11, the Examiner responds that Roth establishes that perlapine has been routinely used in human patients, therefore one of skill would be able to determine a workable range to administer to a human patient.  Determining a workable range of a drug that is known and routinely used by one of ordinary skill in the art would not be considered inventive, and no evidence has been presented that the specifically claimed dosage of perlapine was other than routine, or the specifically claimed dosage would have any unexpected result when compared to the closest prior art. The rejections under §103 are maintained.
Regarding Appellants’ arguments that the obviousness-type type nonstatutory double patenting rejection is provisional and request that it be held in abeyance is not persuasive.  The rejection is maintained because Appellants have not provided persuasive arguments to overcome the rejection or an approved terminal disclaimer.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thaian N. Ton/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635  

                                                                                                                                                                                                      /HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.